Case 18-34112 Document 198 Filed in TXSB on 02/26/19 Page 1 of 5

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Inre: Chapter 11

Case No. 18-34112
Honorable J, Jeff Bohm

PARADIGM TELECOM I, LLC

Debtor.

 

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING THE SALE OF
PURCHASED ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS,
ENCUMBRANCES AND OWNERSHIP RIGHTS OF THIRD PARTIES WITH ALL
LIENS AND OWNERSHIP RIGHTS ATTACHING TO THE PROCEEDS OF SALE

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU.
IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE
MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE
YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED
ON YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD
NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF
YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
SAGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE
AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU WILL
HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO THE
REQUESTED RELIEF OR IF YOU BELIEVE THAT THE EMERGENCY

CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN
IMMEDIATE RESPONSE.

TO THE HONORABLE JEFF BOHM:
COMES NOW, Paradigm Telecom H, LLC, the Debtor herein (“Debtor” or “Movant’)
and files this Emergency Motion for an Order Authorizing the Sale of Purchased Assets Free and

Clear of all Liens, Claims, Encumbrances and Ownership Rights of Third Parties, with all Liens

 
Case 18-34112 Document 198 Filed in TXSB on 02/26/19 Page 2 of 5

and Ownership Rights Attaching to the Proceeds of Sale (the “Motion’”’), and would respectfuliy
show unto this Court as follows:

1. The Debtor filed a voluntary petition for relief under Chapter 11 of Title 11 of the
United States Code, 11 U.S.C. § 101, et seq., on July 27, 2018 (the “Date of Petition”).

2. This Court has jurisdiction over this Motion pursuant to 11 U.S.C. § 105 and 1334
and 28 U.S.C. §§ 151, 157 and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408.

3. Notice of this Motion is being given to the United States Trustee and all creditors and
parties-in-interest in accordance with the provisions of 11 U.S.C. § 363(h), Fed. R. Bankr. P. 6004(3),
2002(a)(2), (c)(1), and (4), as well as Bankruptcy Local Rules 6004 and 9013.

4, By this Motion, Debtor seeks an Order of this Court, in accordance with §§ 363(b)(1)
and (f) of the Bankruptcy Code authorizing Debtor as seller, to sell to Zayo Group, LLC, as purchaser
(the “Purchaser”), assets that are owned by the Debtor and the Purchased Assets on Schedule 2.1. A
true and correct copy of the Purchase Agreement is attached hereto as Exhibit “A.” The sale under
the Purchase Agreement is to be free and clear of all liens, claims, charges and encumbrances.

5. The Purchaser’s offer is the best overall offer that has been received for the Purchased
Assets. Therefore, the best alternative for the estate and its creditors is the sale of the Purchased
Assets to Purchaser.

6. Debtor requests that the Court approve the sale of the Purchased Assets free and clear
of ali liens and ownership rights owned by any and all third parties.

7. The Debtor has negotiated in good faith to sell the Purchased Assets to the Purchaser.
The Debtor believes that the $1,106,132 purchaser price for the Purchased Assets is the best price
currently obtainable for the Purchased Assets in an arms-length transaction.

8. The Debtor further submits that this sale of the Purchased Assets is in the best interests

 
Case 18-34112 Document 198 Filed in TXSB on 02/26/19 Page 3 of 5

of the Debtor’s estate and its creditors-at-large. The facts of this case justify the ordinary course of
business sale as the sale of the Purchased Assets will result in the payment of all of Debtor’s secured
claims at closing of the sale and ali remaining claims of creditors will be paid pursuant to a Plan to be
proposed by the Debtor.

9, This Motion is filed on an emergency basis. An emergency exists because by Agreed
Order, the Debtor is in the process of resolving its claims with T-Mobile USA, Inc. among other
counter parties. Therefore, the Debtor requests that an emergency hearing be held convenient to this
Court’s schedule.

WHEREFORE, PREMISES CONSIDERED, Debtor prays that the Court (i) set an
emergency hearing on Debtor’s Motion; (ii) approve the sale of the Purchased Assets to Purchaser,
Zayo Group, LLC; (iii) authorize Debtor to seil the Purchased Assets to the Purchaser upon and
subject to the terms and conditions set forth in the attached Definitive Agreement free and clear of all
liens claims and encumbrances and Ownership Rights of Third Parties, with all Liens and
Ownership Rights Attaching to the Proceeds of Sale; (iii) waive the requirements of Bankruptcy
Rule 6004(h) such that the 14 day waiting period for finality of this Court’s Order of Sale is
waived; and (iv) grant Debtor such other and further relief as the Court deems just and proper.

Respectfully submitted this Ab ay of February, 2019.

FUQUA & ASSOCIATES, P.C.

By: /s/ Richard L, Fuqua
Richard L. Fuqua

State Bar No. 07552300

5005 Riverway Drive, Suite 250
Houston, Texas 77056

Telephone: 713. 960-0277
Facsimile: 713.960-1064

Email: RLFuqua@FuquaLegal.com

COUNSEL FOR DEBTOR

-3-

 

 
Case 18-34112 Document 198 Filed in TXSB on 02/26/19 Page 4 of 5

CERTIFICATE OF SERVICE
This is to certify that a true and correct copy of the foregoing Debtor’s Emergency Motion
was forwarded by first class United States mail and/or Court ECF on the 27 day of February, 2019

to all parties listed on the attached service list.

/s/ Richard LE. Fuqua
Richard L. Fuqua
Case 18-34112 Document 198 Filed in TXSB on 02/26/19 Page 5 of 5

AFFIDAVIT IN SUPPORT OF EMERGENCY MOTION
COUNTY OF HARRIS

STATE OF TEXAS

BEFORE ME, the undersigned authority, on this day personally appeared Richard L.

Fuqua, known to me to be the person whose name is subscribed hereto, and in the capacity stated
below, who, being by me duly sworn, upon his oath deposed and states as follows:

“1. My name is Richard L. Fuqua.

2. I am over the age of eighteen years and fully competent to testify herein.

3. I am an attorney representing Paradigm Telecom II, LLC. Each and every statement
contained in the foregoing Emergency Motion is based on my personal knowledge and is true and
correct to the best of my belief.”

Further, affiant sayeth not.

 

 

 

7
Richard L. Fuqua

SWORN TO AND SUBSCRIBED BEFORE ME, the undersigned authority on this

HN
ab ay of February, 2019, to certify which, witness by the seal of office.

Zh Dron Ye Oban

Notary Public, State of Texas

 
 
   
   

  
  

4 Pg Pe tas : f
ae Fommie Jo O'Dowd
¢ # “My Commission Expires
wy, 2 oan ef2o22
TREE

< ID No 2449042

 
